Title: To George Washington from Alexander Hamilton, 10 March 1785
From: Hamilton, Alexander
To: Washington, George



Dr Sir
New York March 10:1785

I am requested by Mr Oudinarde to transmit you the Inclosed Account —I observed to him that it was a little extraordinary the account had not been presented before; and that it was probable your accounts with the public had been long since closed, and that, by the delay, you may have lost the oppurtunity of making it a public charge, as it ought to have been. But as the person was very importunate I told him I should have no objection to be the vehicle of conveyance to you. In this view I transmit the account; and remain with much respect D. Sr Yr Obed. & humb.

Alex. Hamilton



⟨Mrs⟩ Hamilton joins in compliments to ⟨Mr⟩s Washington.

